Citation Nr: 1102336	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-36 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, as secondary to the service-connected spondylolysis, L-
5 vertebra with degenerative disc disease at L4/5 and L5/S1.

2.  Entitlement to service connection for a right hip disorder, 
as secondary to the service-connected spondylolysis, L-5 vertebra 
with degenerative disc disease at L4/5 and L5/S1.

3.  Entitlement to a disability rating in excess of 10 percent 
for spondylolysis, L-5 vertebra with degenerative disc disease at 
L4/5 and L5/S1 prior to September 24, 2009.

4.  Entitlement to a disability rating in excess of 20 percent 
for spondylolysis, L-5 vertebra with degenerative disc disease at 
L4/5 and L5/S1 as of September 24, 2009.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to June 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2009 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
denied service connection for a bilateral knee disorder and 
continued the 10-percent disability rating previously assigned 
for the Veteran's low back disorder.  In a December 2009 rating 
decision, the RO increased the disability rating for the 
Veteran's low back disorder to 20 percent, effective September 
24, 2009.  Inasmuch as a higher evaluation is potentially 
available and as the rating was already in appellate status, the 
Board will consider entitlement to a higher rating for a low back 
disorder for the entire appeal period.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

As support for his claims, the Veteran provided testimony at a 
videoconference hearing before the undersigned Veterans Law Judge 
in October 2010.  The transcript of the hearing has been 
associated with the claims file and has been reviewed.

In an October 2009 rating decision, the RO denied service 
connection for a right hip disorder as secondary to the service-
connected low back disorder.  In response to the rating decision, 
the Veteran filed a notice of disagreement (NOD) in January 2010.  
See 38 C.F.R. § 20.300 (2010).  Thus, the issuance of a statement 
of the case (SOC) is required.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, 
the Board finds that additional development of the evidence is 
required.

Initially, a remand is necessary to obtain VA treatment records 
concerning the Veteran's alleged bilateral knee disorder and his 
service-connected low back disorder.  In this regard, the Veteran 
indicated in the aforementioned October 2010 videoconference 
hearing that he receives treatment at a VA medical center (VAMC).  
However, a review of the claims file shows that no VA treatment 
records dated after March 2010 have been associated with the 
claims file.  

In this regard, VA's duty to assist includes obtaining records of 
the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because any 
treatment records associated with the Veteran's alleged bilateral 
knee disorder and service-connected low back disorder may be 
relevant to his claims, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them would 
be futile.  The Veteran also has to be apprised of this.

Next, a VA examination of the Veteran's knees is necessary to 
determine the nature and etiology of any knee disorder, including 
whether it is a result of, or have been aggravated by, his 
service-connected spondylolysis, L-5 vertebra with degenerative 
disc disease at L4/5 and L5/S1, and to obtain a complete and 
detailed rationale to any such medical nexus opinion provided.  
The Veteran asserts that he has a bilateral knee disorder that 
resulted from his service-connected low back disorder.

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury." 38 C.F.R. § 3.310(a). Also, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service- connected.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).

In this regard, a review of the claims file reveals complaints of 
bilateral knee pain.  See VA treatment record dated in December 
2008 and October 2010 videoconference hearing transcript.  The 
Veteran was scheduled for X-ray studies of his knees in December 
2008 and April 2009; however, he failed to report for these 
tests.  Thus, no knee disorder has been diagnosed to date.  In 
this case, due to the Veteran's complaints of bilateral knee 
symptomatology, and the lack of any examination of his knees to 
determine whether a current knee disorder exists in either knee 
and to determine the relationship between the Veteran's alleged 
bilateral knee disorder and his service-connected low back 
disorder, a remand is necessary for a complete VA examination of 
the Veteran's knees to determine whether he has any disorder in 
either knee and whether any such knee disorder is caused or 
aggravated by his service-connected low back disorder or his 
military service.

Further, another VA examination is needed to determine the 
current nature, extent, and severity of the Veteran's 
spondylolysis, L-5 vertebra with degenerative disc disease at 
L4/5 and L5/S1.  A review of the claims file reveals that the 
most recent formal VA examination of the Veteran's low back was 
conducted in December 2008.  Thereafter, the Veteran complained 
of worsening symptoms of his low back disorder, including chronic 
back pain; being required to wear a back brace; and being unable 
to lift, exercise, or jog.  The Veteran also testified that when 
he reported for the VA examination in December 2008, he was 
careful not to engage in any activities that would exacerbate his 
back symptomatology.  Therefore, he argues, the December 2008 VA 
examination did not reflect the severity of his back disorder.  
See the Veteran's statement dated in April 2009 and October 2010 
videoconference hearing transcript.  

Furthermore, although he did not report any symptoms of 
radiculopathy during his October 2010 videoconference hearing, a 
review of VA treatment records reveals notations of 
radiculopathy.  See VA treatment records dated in July 2009 and 
March 2010.  Based on the evidence of record, it is unclear 
whether the Veteran actually has radiculopathy in his lower 
extremities due to his service-connected low back disorder and 
another VA examination is necessary to make such a determination.

Thus, the record indicates that the Veteran's low back disability 
may have worsened since the most recent examination, which was 
conducted in December 2008.  As such, VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent and severity of his low back disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

Finally, as noted above, the RO denied service connection for a 
right hip disorder in an October 2009 rating decision.  
Subsequently, the Veteran filed an NOD in January 2010 that 
indicated disagreement with the rating decision.  Specifically, 
in his January 2010 NOD, the Veteran indicated, "I do not agree 
with your decision....I am certain my right hip condition 
associated with spondylolysis, L-5 vertebra with degenerative 
disc disease at L4/5 and L5/S1 is directly related and as a 
result of my condition."  See NOD dated in October 2009.  See 38 
C.F.R. 
§ 20.300 (2010). 

The RO has not provided a statement of the case (SOC) addressing 
this issue, regarding which the Veteran has filed a timely NOD, 
and, as such, requires the issuance of an SOC.  Manlincon, 12 
Vet. App. at 240-41.  A supplemental statement of the case (SSOC) 
will not be sufficient to properly address this matter.  See 67 
Fed. Reg. 3099, 3104 (January 23, 2002) (amending 38 C.F.R. § 
19.31 in January 2002 to provide that a SSOC will not be used to 
announce the decision of an AOJ on an issue not previously 
addressed in a SOC).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain whether 
he had any relevant treatment at a VAMC for 
his alleged bilateral knee disorder and 
service-connected low back disorder.  If so, 
obtain all pertinent records of any medical 
treatment for the disabilities dated from 
March 2010 to the present.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.  Arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate 
specialist, to determine the nature and 
etiology of any current knee disorder.  The 
claims file must be made available for review 
of his pertinent medical and other history, 
particularly the records of any relevant 
treatment.  

The examination should include any necessary 
diagnostic testing or evaluation.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate the following:

(a)  Does the Veteran currently have a 
disorder in either one or both of his knees?

(b)  If so, is the Veteran's current knee 
disorder at least likely as not proximately 
due to, or the result of, his service-
connected spondylolysis, L-5 vertebra with 
degenerative disc disease at L4/5 and L5/S1?

(c)  Alternatively, if the VA examiner finds 
that the Veteran's knee disorder is not due 
to his service-connected spondylolysis, L-5 
vertebra with degenerative disc disease at 
L4/5 and L5/S1, the VA examiner is requested 
to state whether the Veteran's knee disorder 
is aggravated by [i.e., permanently 
increased in severity beyond the natural 
progression as a result of] his service-
connected spondylolysis, L-5 vertebra with 
degenerative disc disease at L4/5 and L5/S1?  

(d)  Or, is it at least as likely as not the 
Veteran's knee disorder is otherwise due to 
his military service?

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record regarding 
the incurrence of the Veteran's claimed 
bilateral knee disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim for service 
connection.  

3.  Also schedule the Veteran for a VA 
orthopedic/neurological examination, by an 
appropriate specialist, to determine the 
current severity of the service-connected 
spondylolysis, L-5 vertebra with degenerative 
disc disease at L4/5 and L5/S1.  The claims 
file, including a complete copy of this 
remand, must be made available for review of 
the Veteran's pertinent medical history, 
including, in particular, the records of his 
recent treatment.

The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
examination must include range of motion 
findings.  The examiner is asked to identify 
and describe any current symptomatology, 
including any functional loss associated with 
the spine disability due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of 
disuse, pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the spine, or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is no 
objective evidence of these symptoms, the 
examiner should so state.

Further, the examination report should 
include a discussion of whether the Veteran 
has incapacitating episodes and their total 
duration (in weeks) during the last 12 
months.  Note:  an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome (IVDS) requiring 
bed rest prescribed by a physician and 
treatment by a physician.

If there is evidence of any objective 
neurological abnormality associated with the 
Veteran's service-connected spine disability, 
such as radiculopathy affecting the lower 
extremities, the examiner should identify 
this abnormality and comment on its severity.  
Specifically, the examiner should discuss the 
severity of any associated radiculopathy 
which may be found and ascertain whether it 
more closely resembles a mild incomplete 
paralysis, a moderate incomplete paralysis, a 
moderately severe incomplete paralysis or a 
severe incomplete paralysis.  The examiner 
should also describe any other neurological 
manifestations which may be present.  

The examiner also should provide an opinion 
as to the effect that the service-connected 
spondylolysis, L-5 vertebra with degenerative 
disc disease at L4/5 and L5/S1 has on the 
Veteran's current level of occupational 
impairment.  The conclusions of the examiner 
should reflect review of the claims folder, 
and the discussion of pertinent evidence.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim for a 
higher rating.  

4.  The AOJ should issue the Veteran and his 
representative an SOC as to the issue of 
entitlement to service connection for a right 
hip disorder, as secondary to the service-
connected spondylolysis, L-5 vertebra with 
degenerative disc disease at L4/5 and L5/S1.  
The Veteran should be apprised of his right 
to submit a substantive appeal and to have 
his claim reviewed by the Board.  The AOJ 
should allow the Veteran and his 
representative the requisite period of time 
for a response.

Thereafter, if a timely substantive appeal is 
received, the case should be returned to the 
Board for further appellate consideration.   

5.  Readjudicate the Veteran's claim for 
service connection for a bilateral knee 
disorder, as secondary to the service-
connected spondylolysis, L-5 vertebra with 
degenerative disc disease at L4/5 and L5/S1; 
claim for a disability rating in excess of 10 
percent for spondylolysis, L-5 vertebra with 
degenerative disc disease at L4/5 and L5/S1 
prior to September 24, 2009; and claim for a 
disability rating in excess of 20 percent for 
spondylolysis, L-5 vertebra with degenerative 
disc disease at L4/5 and L5/S1 as of 
September 24, 2009 in light of the VA 
examinations and any additional evidence 
received since the June 2010 SSOC.  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his representative 
another SSOC and give them an opportunity to 
respond before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must 


be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


